Not Binding Unless Signed by Both Parties        Confidential                





ROCKET FUEL INC.
CONSULTING AGREEMENT
This Consulting Agreement (the “Consulting Agreement” or the “Agreement”) is
effective as of October 1, 2014 (the “Effective Date”) by and between Rocket
Fuel Inc., a Delaware corporation and its divisions, subsidiaries and affiliates
(collectively, “Rocket Fuel”), with principal offices at 1900 Seaport Boulevard,
Redwood City, CA 94063, and J. Peter Bardwick, individually with his address at
88 Red Hill Circle, Tiburon, CA 94920 (“Consultant”).


Rocket Fuel desires to have Consultant perform services for Rocket Fuel and
Consultant desires to perform such services for Rocket Fuel, subject to and in
accordance with, the terms and conditions of this Agreement.


NOW, THEREFORE, the parties agree as follows:


1.    SERVICES; DELIVERABLE ITEMS


Consultant hereby agrees to perform the services (the “Services”) and/or deliver
the deliverable items (collectively, the “Deliverable Items,” and each a
“Deliverable Item”), and Rocket Fuel agrees to pay the compensation related to
the Services and/or Deliverable Items, as set forth in the work order attached
hereto as Exhibit A (the “Work Order”). The Services provided by Consultant will
be generally in the nature of providing financial advice, and such other
services as may be mutually agreed-upon in connection with Rocket Fuel’s
business.


2.    COMPENSATION


2.01    Amount of Payments. Rocket Fuel agrees to pay to Consultant the sums set
forth in the relevant Work Order(s) relating to such Services and/or Deliverable
Items on the first day of each month during the Term (that is, October 1,
November 1 and December 1, 2014). Consultant shall not be entitled to any
additional compensation in connection with Rocket Fuel’s use and/or exploitation
of the rights granted to Rocket Fuel under this Agreement, unless such
compensation is specifically designated in this Agreement or a Work Order(s).


2.02    Taxes; Withholding. Consultant agrees that it is Consultant’s
responsibility as an independent consultant to remit any and all taxes to
Consultant’s government based on the compensation paid to Consultant and/or
Consultant’s employees or subcontractors under this Agreement. Rocket Fuel shall
have the right to withhold all amounts that Rocket Fuel is required by law to
withhold from payments made to Consultant hereunder for any foreign, national,
state or local sales, use, value added, withholding or other taxes, customs
duties or similar tariffs and fees, and such amounts may be deducted from
amounts due and payable to Consultant under this Agreement. Rocket Fuel shall
remit such payment together with any tax receipts, certificates or vouchers from
the tax authorities evidencing payment of such taxes. Consultant agrees to
comply with Rocket Fuel’s reasonable requests for certification, information,
documentation, or other reporting requirement, including, but not limited to,
completion of an IRS Form W-9 (Request for Taxpayer I.D. Number) or a Form W-8
BEN (for non-U.S. Consultants) to be delivered upon the execution of this
Agreement, and, if applicable, any documentation necessary to obtain reduced
rates under applicable income tax treaties. Rocket Fuel agrees to reasonably
cooperate with Consultant in Consultant’s efforts to obtain such reduced tax
rates, if applicable.


3.    ASSIGNMENT


3.01    General. Consultant agrees that all right, title, and interest in and to
the Deliverable Items, any of the results or proceeds of the Services and any
copyrightable material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries, ideas and trade secrets conceived,
discovered, authored, invented, developed or reduced to practice by Consultant,
solely or in collaboration with others, during the term of this Agreement and
arising out of, or in connection with, performing the Services under this
Agreement, including interim versions (collectively, “Work Product”) and any
copyrights, patents, trade secrets, or other intellectual property rights
relating to the foregoing, are the sole property of Rocket Fuel. Consultant and
Rocket Fuel agree that, if and to the extent Work Product produced hereunder
qualifies as a “work made for hire” made by an independent contractor (as
defined in subpart 2 of the definition in 17 U.S.C. § 101), copyrights in and to
such Work Product shall be deemed to be owned exclusively by Rocket Fuel as a
work made for hire. Consultant hereby irrevocably sells, grants and assigns to
Rocket Fuel, without reservation, all Consultant’s right, title and interest,
including any and all copyrights, patents, trade secrets, and other intellectual
property rights, in and to the Work Product not owned by Rocket Fuel by
operation of law as work made for hire, from the time of creation by Consultant,
without regard to whether the Services or Deliverable Items to which such Work
Product relates have been accepted by Rocket Fuel.


3.02    Pre-Existing Materials. Subject to Section 3.01, Consultant will provide
notice and obtain prior written approval from Rocket Fuel prior to incorporating
into any Work Product or utilizing in the performance of the Services any
invention, discovery, idea, original works of authorship, development,
improvements, trade secret, concept, or other proprietary information or
intellectual property right owned by Consultant or in which Consultant has an
interest, prior to, or separate from, performing the Services under this
Agreement (“Pre-Existing Materials”). Notwithstanding any failure to provide
notice or obtain consent, Rocket Fuel is hereby granted a nonexclusive,
royalty-free, perpetual, irrevocable, transferable, worldwide license (with the
right to grant and authorize sublicenses) to make, have made, use, import, offer
for sale, sell, reproduce, distribute, modify, adapt, prepare derivative works
of, display, perform, and otherwise exploit such Pre-Existing Materials as part
of or in connection with such Work Product or derivatives thereof, and to
practice any method related thereto. Consultant will not incorporate any
invention, discovery, idea, original works of authorship, development,
improvements, trade secret, concept, or other proprietary information or
intellectual property right owned by any third party into any Work Product
without Rocket Fuel’s prior written permission.



Rocket Fuel Inc. Consulting Agreement        Page 1 of 1



--------------------------------------------------------------------------------

Not Binding Unless Signed by Both Parties        Confidential                



3.03    Employees and Subcontractors. Consultant acknowledges he will not need,
and therefore agrees he will not utilize, any employee or subcontractor in
performing the Services.


3.04    Execution of Documents. Consultant will cooperate with Rocket Fuel, at
Rocket Fuel’s expense, in obtaining patent, copyright, trademark or other
statutory protections the Work Product in each country in which one or more is
sold, distributed or licensed and in taking any enforcement action, including
any public or private prosecution, to protect Rocket Fuel’s intellectual
property rights in or to the Work Product. Consultant hereby grants Rocket Fuel
the exclusive right, and appoints Rocket Fuel as attorney-in-fact, to execute
and prosecute in Consultant’s name as author or inventor or in Rocket Fuel’s
name as assignee any application for registration or recordation of any
copyright, trademark, patent or other right in or to the Work Product, and to
undertake any enforcement action with respect to the Work Product. Consultant
will execute such other documents of registration and recordation as may be
necessary to perfect in Rocket Fuel, or protect, the rights assigned to Rocket
Fuel hereunder in each country in which Rocket Fuel reasonably determines such
action to be prudent. In the event that Consultant is unwilling or unable to
comply with the foregoing, Consultant designates Rocket Fuel as Consultant’s
attorney in fact for the purpose of executing any documents reasonably necessary
to comply with the foregoing.


3.05    Survival. This Section 3 will survive the expiration or any termination
of this Agreement.


4.
COMPANY PROPERTY



To assist Consultant in providing the Services or in the development of any
Deliverable Item, Rocket Fuel may from time to time provide Consultant with
certain equipment, software, and materials (“Company Property”). Company
Property shall include, without limitation, all hard copy and electronic
documents (and all copies thereof) and other Company property that you have had
in your possession at any time, including, but not limited to, files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information (including email), tangible
property (cell phone, etc.), credit cards, entry cards, identification badges
and keys; and, any materials of any kind that contain or embody any proprietary
or confidential information of the Company (and all reproductions thereof). At
any time upon demand of Rocket Fuel, Consultant shall return to Rocket Fuel all
Company Property and Consultant shall obtain no rights to any Company Property
except for the limited right to use the same in providing the Services and in
the development of the Deliverable Items.


5.    CONFIDENTIALITY


5.01    Definitions.


(a)    “Confidential Information” means: (i) any information concerning the
existing or future products of Rocket Fuel; (ii) any information relating to
Rocket Fuel’s finances, management, business operations, products, business
plans, or services; (iii) the contents of any Work Order issued under this
Agreement; (iv) any Work Product; (v) the terms of this Agreement and any
Exhibit, or other attachment; (vi) any software, documentation, materials or
information provided to Consultant by Rocket Fuel to assist Consultant in
performing the Services and preparing the Deliverable Items; (vii) any
additional information designated in writing as “confidential” by Rocket Fuel,
and (ix) Third Party Confidential Information (defined below).


(b)    Notwithstanding 5.01(a), Confidential Information excludes information
that Consultant can show, with contemporaneous documentary evidence: (i) is or
becomes known to the general public without breach of the nondisclosure
obligations of this Agreement; (ii) is obtained on a non-confidential basis from
a third party who had a right to disclose such information , or (iii) is
independently developed by Consultant without use of or access to Rocket Fuel’s
Confidential Information or other breach of a nondisclosure obligation and
without restriction on disclosure.


5.02    Protection of Confidential Information. Consultant agrees to hold in
confidence, and not to use except as expressly necessary to perform its
obligations under this Agreement, all Confidential Information and to use at
least the same degree of care that it uses to protect its own Confidential
Information of the highest importance, but in no event less than reasonable
care, to prevent the unauthorized disclosure or use of Confidential Information,
both during and after the term of this Agreement. Notwithstanding the foregoing,
Consultant may disclose information solely to the extent compelled by applicable
law or in connection with any suit, action or other dispute related to this
Agreement, provided, however, that prior to such disclosure, Consultant shall
provide prior written notice to Rocket Fuel and seek a protective order or such
similar confidential protection as may be available under applicable law, and
disclose only that portion of Confidential Information that is legally required
to be disclosed.


5.03    Third Party Confidential Information. Consultant may obtain access to
confidential and proprietary information, intellectual property, and trade
secrets of third parties from Rocket Fuel in the course of performing work for
Rocket Fuel (“Third Party Confidential Information”).  Consultant expressly
acknowledges (i) the valuable nature of such Third Party Confidential
Information; and (ii) the third parties’, right, title and interest in such
Third Party Confidential Information.  All such materials constitute
Confidential Information under this Agreement and shall be treated by Consultant
as such.  Consultant shall not undertake any act or thing which in any way
impairs or is intended to impair any part of the right, title, interest or
goodwill of such third parties in such Third Party Confidential Information. 
Consultant’s use of such Third Party Confidential Information shall not create
any right, title or interest of Consultant therein.  Third parties as described
herein are intended third-party beneficiaries of this Agreement.


5.04    Survival. The provisions of this Section 5 will survive the expiration
or any termination of this Agreement.


6.    REPRESENTATIONS AND WARRANTIES



Rocket Fuel Inc. Consulting Agreement        Page 2 of 2



--------------------------------------------------------------------------------

Not Binding Unless Signed by Both Parties        Confidential                



6.01    Consultant’s Representations. Consultant makes the following
representations and warranties to Rocket Fuel:


(a)    Other than content and materials furnished by Rocket Fuel or Rocket
Fuel’s third-party contractors, the Services, Work Product and each of the
Deliverable Items will be the result of solely the original work of Consultant
and will not infringe upon any patent, copyright, trade secret or other
proprietary rights of others.


(b)    Consultant is the sole and exclusive owner of Consultant’s contributions
to the Deliverable Items, the Work Product and to the results and proceeds of
the Services, subject only to the rights herein assigned to Rocket Fuel.


(c)    Consultant has not previously granted and will not grant any rights in
Consultant’s contributions to the Deliverable Items, the Work Product or the
results and proceeds of the Services to any third party which are inconsistent
with the rights assigned to Rocket Fuel herein; and there is no third party that
has or may have any claim to the Deliverable Items or the results and proceeds
of the Services.


(d)    Consultant has full power to enter into this Agreement, to carry out
Consultant’s obligations hereunder and to grant the rights herein granted to
Rocket Fuel.


(e)    Consultant acknowledges that, due to the nature of the Services to be
performed under this Agreement, performing similar services for an organization
whose business involves products or services that are competitive with Rocket
Fuel would necessarily result in the use and/or disclosure of Confidential
Information of Rocket Fuel. During the term of this Agreement, (or any Work
Order, if the Work Order has a later termination date), if Consultant is subject
to any contract or other arrangement, including, but not limited to, an
employment agreement, to perform similar services requested hereunder for any
organization whose business involves products or services that are competitive
with Rocket Fuel, Consultant, in advance of accepting such work, will notify
Rocket Fuel of: (i) the name of the organization with which Consultant proposes
to contract or provide services, or become employed by; and (ii) information
sufficient to allow Rocket Fuel to determine if such services conflict with the
terms of this Agreement or the interests of Rocket Fuel. If Rocket Fuel
determines that a conflict will be created, and should Consultant accept such
conflicting and/or competitive engagement, Rocket Fuel reserves the right to
terminate this Agreement immediately.


(f)    Consultant warrants that the Services will be performed in accordance
with, and the Deliverable Items will conform to, all applicable laws and
regulations and the highest professional standards in its industry.
(g)    Consultant has not and will not incorporate into any Work Product any
intellectual property, software, copyrighted works or other material owned by
any third party, including, without limitation, any “open source” software,
“shareware,” “freeware” or similar software without Rocket Fuel’s prior express
written permission. 


6.02    Mutual Indemnification. Consultant shall indemnify and hold harmless
Rocket Fuel, its officers, directors, employees, agents and representatives from
and against any and all damages, costs, judgments, penalties and expenses of any
kind (including reasonable legal fees and disbursements) which may be obtained
against, imposed upon or suffered by any of them as a result of any breach by
Consultant of any of Consultant’s representations or warranties under this
Agreement. Rocket Fuel shall indemnify and hold harmless Consultant from and
against any and all damages, costs, judgments, penalties and expenses of any
kind (including reasonable legal fees and disbursements) relating to or arising
from Consultant’s provision of the Services and/or Deliverable Items under this
Consulting Agreement, other than from claims arising out of Consultant’s breach
of his representations or warranties under this Agreement. The indemnification
rights and obligations as provided by this Consulting Agreement shall not limit
the rights and obligations under any other agreements between Consultant, in any
capacity, and the Company.


6.03    Survival. The representations, warranties and indemnity stated in this
Section 6 will survive the expiration or any termination of this Agreement.


7.    TERM AND TERMINATION


7.01    Term. The term of this Agreement will commence on October 1, 2014, the
Effective Date, and will continue until December 31, 2014 (the “Term”) unless
this Agreement is terminated earlier by the mutual consent of the parties, or in
accordance with Section 7.02 or 7.03 below.


7.02    Termination for Convenience. Consultant may terminate this Agreement for
convenience by giving two (2) days prior written notice to the Company, without
further liability of any kind to the Company, except that Rocket Fuel will pay
Consultant undisputed amounts due pursuant to any outstanding Work Order for
Services and Deliverable Items accepted prior to the time of such termination.


7.03    Termination for Breach. In the event of a material breach by either
party of a material provision hereof, which breach is not cured within ten (10)
days after written notice thereof by the other party, then the non-breaching
party may immediately terminate this Agreement.
    
7.04    Limitation of Liability. EXCEPT FOR A BREACH OF SECTION 5 ABOVE AND
EXCEPT AS PROVIDED IN SECTION 6.02 ABOVE, NEITHER PARTY WILL BE LIABLE TO THE
OTHER PARTY FOR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
OR THE LOSS OF ANTICIPATED PROFITS ARISING OUT OF OR RELATING TO ANY BREACH OF
THIS AGREEMENT BY SUCH PARTY, EVEN IF SUCH PARTY IS NOTIFIED OF THE POSSIBILITY
OF SUCH DAMAGES AND REGARDLESS OF WHETHER ANY REMEDY SET FORTH HEREIN FAILS OF
ITS ESSENTIAL

Rocket Fuel Inc. Consulting Agreement        Page 3 of 3



--------------------------------------------------------------------------------

Not Binding Unless Signed by Both Parties        Confidential                



PURPOSE. EXCEPT FOR A BREACH OF SECTION 5 ABOVE AND EXCEPT AS PROVIDED IN
SECTION 6 ABOVE, THE MAXIMUM LIABILITY OF EITHER PARTY SHALL NOT EXCEED THE FEES
PAID BY ROCKET FUEL TO CONSULTANT IN THE MOST RECENT THREE (3) MONTH PERIOD.


8.     ARBITRATION; RELIEF.


8.01    Arbitration. In consideration of Consultant’s consulting relationship
with Rocket Fuel, its promise to arbitrate all disputes related to Consultant’s
consulting relationship with Rocket Fuel and Consultant’s receipt of the
compensation and other benefits paid to Consultant by Rocket Fuel, at present
and in the future, Consultant agrees that any and all controversies, claims, or
disputes with anyone (including Rocket Fuel and any employee, officer, director,
shareholder or benefit plan of Rocket Fuel in their capacity as such or
otherwise) arising out of, relating to, or resulting from Consultant’s
consulting relationship with Rocket Fuel or the termination of Consultant’s
consulting relationship with Rocket Fuel, including any breach of this
Agreement, shall be subject to binding arbitration under the Arbitration Rules
set forth in California Code of Civil Procedure Section 1280 through 1294.2,
including Section 1281.8 (the “Rules”) and pursuant to California law. Disputes
which Consultant agrees to arbitrate, and thereby agrees to waive any right to a
trial by jury, include as applicable any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Consultant further understands, and Rocket Fuel agrees, that this Agreement to
arbitrate also applies to any disputes that Rocket Fuel may have with
Consultant.
8.02    Arbitration Procedure. Consultant and Rocket Fuel agree that any
arbitration will be administered by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) pursuant to its Comprehensive Arbitration Rules & Procedures (the
“JAMS Rules”). Consultant and Rocket Fuel agree that the arbitrator shall have
the power to decide any motions brought by any party to the arbitration,
including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Consultant and Rocket
Fuel agree that the arbitrator shall issue a written decision on the merits.
Consultant and Rocket Fuel also agree that the arbitrator shall have the power
to award any remedies, including attorneys’ fees and costs, available under
applicable law. Consultant and Rocket Fuel agree that the arbitrator shall
administer and conduct any arbitration in a manner consistent with the Rules,
including the California Code of Civil Procedure, and that the arbitrator shall
apply substantive and procedural California law to any dispute or claim, without
reference to rules of conflict of law. To the extent that the JAMS Rules
conflict with California law, California law shall take precedence. Consultant
and Rocket Fuel further agree that any arbitration under this Agreement shall be
conducted in San Mateo County, California.
8.03    Remedy. Except as provided by the JAMS Rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between Consultant and Rocket
Fuel. Accordingly, except as provided for by the JAMS Rules or California law,
neither Consultant nor Rocket Fuel will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Rocket Fuel policy, and the arbitrator shall not order or require Rocket
Fuel to adopt a policy not otherwise required by law which Rocket Fuel has not
adopted.
8.04    Availability of Injunctive Relief. In accordance with Rule 1281.8 of the
California Code of Civil Procedure, Consultant agrees that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of any agreement regarding trade secrets or confidential information.
In the event either party seeks injunctive relief, the prevailing party shall be
entitled to recover reasonable costs and attorneys’ fees.
8.05    Administrative Relief. Consultant and Rocket Fuel understand and agree
that this Agreement does not prohibit Consultant from pursuing an administrative
claim with a local, state or federal administrative body such as the Department
of Fair Employment and Housing, the Equal Employment Opportunity Commission, the
National Labor Relations Board, or the workers’ compensation board. This
Agreement does, however, preclude Consultant from pursuing court action
regarding any such claim, except as permitted by law.
8.06    Voluntary Nature of Agreement. Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by Rocket Fuel or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and that Consultant
has asked any questions needed for Consultant to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Consultant is waiving Consultant’s right to a jury trial.
Finally, Consultant agrees that Consultant has been provided an opportunity to
seek the advice of an attorney of Consultant’s choice before signing this
Agreement.


9.    GENERAL TERMS


9.01    Amendment. Amendments or modifications of this Agreement must be made in
writing and signed by both parties.


9.02    Independent Contractors. Consultant is an independent contractor, and
nothing in this Agreement will be deemed to place the parties in the
relationship of employer-employee, principal-agent, partners or joint venturers.
Consultant will perform the Services under the general direction of Rocket Fuel,
but Consultant will determine, in Consultant's sole discretion, the manner and
means by which the Services are accomplished, subject to the requirement that
Consultant shall at all times comply with applicable law.  Rocket Fuel has no
right or authority to control the manner or means by which the Services are
accomplished. Consultant will not be eligible for, or entitled to participate
in, any plans, arrangements, or distributions by Rocket Fuel pertaining to any
bonus, stock option, profit sharing, insurance or similar benefits for Rocket
Fuel’s employees as a result of this Consulting Agreement, except as expressly
set forth in the Confidential Separation Agreement

Rocket Fuel Inc. Consulting Agreement        Page 4 of 4



--------------------------------------------------------------------------------

Not Binding Unless Signed by Both Parties        Confidential                



dated September 30, 2014 (“Separation Agreement”). Accordingly, except as
expressly set forth in the Separation Agreement, Consultant hereby waives any
right to participate or receive benefits under such plans, programs, and
arrangements, even if Consultant is later deemed eligible to participate in such
plans, programs, and arrangements by a court or any government agency.


9.03    Force Majeure. Neither party will be deemed in default of this Agreement
to the extent that performance of its obligations or attempts to cure any breach
are delayed or prevented by reason of any act of God, fire, natural disaster,
accident, act of government, shortages of material or supplies or any other
cause reasonably beyond the control of such party (“Force Majeure”), provided
that such party gives the other party written notice thereof promptly and, in
any event, within fifteen (15) days of discovery thereof, and uses its diligent,
good faith efforts to cure the breach. In the event of such a Force Majeure, the
time for performance or cure will be extended for a period equal to the duration
of the Force Majeure but not in excess of six (6) months.


9.04    Assignment. This Agreement may not be assigned in whole or in part by
Consultant without the prior written consent of Rocket Fuel, except that
Consultant may assign (subject to any rights of Rocket Fuel) Consultant’s
interest in all or part of the payments due Consultant hereunder upon notice in
writing to Rocket Fuel.


9.05    Right of Offset. Notwithstanding any provision contained in this
Agreement, neither party will be prohibited from exercising any right of offset
that may be available at law.


9.06    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of California (without regard to conflicts or choice of
law principles). The parties agree that the sole and exclusive forum for any
claim or dispute arising out of or relating to this Agreement shall be the state
courts in San Mateo County, California or federal courts for the United States
District Court for the Northern District of California in San Francisco,
California. The parties expressly consent to the personal jurisdiction of such
courts and irrevocably waive, to the fullest extent possible, the defense of an
inconvenient forum. The foregoing choice of forum provision does not prevent
either party from seeking injunctive relief in accordance with Section 8.04
above.


9.07    Compliance with Law. The parties shall comply with all applicable laws
and regulations. Consultant shall promptly notify Rocket Fuel in writing of any
charges of noncompliance filed against Consultant (including in connection with
the Foreign Corrupt Practices Act).


9.08    Anti-Bribery Policy. Rocket Fuel is dedicated to fostering and
maintaining the highest ethical standards for itself and its partners. By
signing this Agreement with Rocket Fuel, Consultant agrees to comply with the
following anti-bribery and anti-corruption regulations:


•
The United States Foreign Corrupt Practices Act of 1977 (the “FCPA”),

•
The United Kingdom Bribery Act of 2010 (the “Bribery Act”) and

•
The Organization for Economic Co-operation and Development (OECD) Anti-Bribery
Convention (the “Anti-Bribery Convention”), of which the United States, the
United Kingdom, Netherlands, France, Germany, and Japan, among other countries,
have adopted.

Both parties agree to fully comply with both the letter and spirit of those laws
and all other laws against government corruption and bribery.


9.09     Whistleblower Notice. Consultant agrees that, in the event it acquires
direct knowledge of any material compliance or business conduct complaint
related to Rocket Fuel or Services provided under this Agreement, Consultant
will notify Rocket Fuel of such complaint as soon as practical, but no later
than 30 days after Consultant has noticed the misconduct or non-compliance.
Notice may be provided anonymously via the following methods: 1) Via electronic
mail to the Company’s General Counsel at generalcounsel@rocketfuelinc.com; 2)
Via a third party hosted telephone hotline at the following toll-free number:
866-860-7127 in the United States or, persons calling from outside the United
States should dial 402-572-2993; and 3) Via regular post sent to: Rocket Fuel
Inc., Attn: General Counsel, 1900 Seaport Blvd., Redwood City, CA 94063, with a
cc to: generalcounsel@rocketfuelinc.com.


9.10     Equal Opportunity Employer. The parties hereby incorporate the
requirements of 41 C.F.R. § 60-300.5(a)ii and 41 C.F.R. § 60-741.5(a), if
applicable. The Company and Consultant shall abide by the requirements of 41
C.F.R. § 60-300.5(a). This regulation prohibits discrimination against qualified
protected veterans, and requires affirmative action by covered prime contractors
and subcontractors to employ and advance in employment qualified protected
veterans. The Company and the Consultant shall abide by the requirements of 41
C.F.R. § 60-741.5(a). This regulation prohibits discrimination against qualified
individuals on the basis of disability, and requires affirmative action by
covered prime contractors and subcontractors to employ and advance in employment
qualified individuals with disabilities.


9.11     Severability. If an arbitrator or court of law holds any provision of
this Agreement to be illegal, invalid or unenforceable, (a) that provision shall
be deemed amended to provide Company the maximum protection permitted by
applicable law and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected. If the void,
invalid or inoperative provision cannot be modified, it will be deemed deleted
and the remaining provisions of this Agreement will not be affected.


9.12     Notices. Any notice required or permitted to be sent hereunder will be
given by hand delivery, by registered, express or certified mail, return receipt
requested, postage prepaid, or by nationally-recognized private express courier
or by facsimile to either party at the address listed above, or to such other
addresses of which either party may so notify the other. Notices will be deemed
given when hand delivered if by hand delivery, or when sent if by any other
authorized method.


9.13     Complete Agreement; Manner of Execution. This Agreement, including
Exhibit A, listed below, which is incorporated into this Agreement by this
reference, constitutes the entire agreement between the parties, and supersedes
all prior negotiations, understandings, correspondence and agreements with
respect to the same subject matter between the parties. This Agreement, as well
as any amendment hereto or Work Order(s), may be signed in counterparts, each of
which shall be deemed an original, but each of which together shall constitute

Rocket Fuel Inc. Consulting Agreement        Page 5 of 5



--------------------------------------------------------------------------------

Not Binding Unless Signed by Both Parties        Confidential                



one and the same instrument. The parties hereby consent to the use of electronic
signatures, if applicable, and further agree that an electronic signature or a
signature transmitted via facsimile or scanned email shall be considered binding
and deemed the same as an original written signature for all purposes hereunder.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


ROCKET FUEL INC.                        CONSULTANT


Signature:     /s/ GEORGE JOHN            Signature:     /s/ J. PETER
BARDWICK        


Name:         George John                Name:     J. Peter
Bardwick                


Title:     Chief Executive Officer                Date:
____________________________________________


Date: ____________________________________________


                            


Exhibits:         Exhibit A: WORK ORDER





Rocket Fuel Inc. Consulting Agreement        Page 6 of 6



--------------------------------------------------------------------------------

Not Binding Unless Signed by Both Parties        Confidential                







Exhibit A
ROCKET FUEL INC. – WORK ORDER
 


This work order (“Work Order”) is subject to the terms of the Consulting
Agreement between Rocket Fuel Inc. and J. Peter Bardwick (“Consultant”)
effective as of October 1, 2014 (the “Consulting Agreement”). Terms capitalized
in this Work Order but not otherwise defined have the meaning given to them in
the Consulting Agreement.


Services:
Consultant will provide advice on financial and related matters, as set forth
below on an ongoing basis during the term of this Work Order. The services may
be provided onsite at Rocket Fuel corporate offices or, as appropriate, remotely
by telephone or computer. Consultant agrees that the Deliverable Item(s) herein
shall meet the specifications provided by Rocket Fuel from time to time and any
other specifications which are mutually agreed upon by the parties. Consultant
agrees to deliver the Deliverable Item(s) herein promptly and via secure
electronic delivery, or any other such method as reasonably directed by Rocket
Fuel.


•
Advice on financial matters, as requested, including transitional assistance to
the interim CFO, financing (bank lines and other), 2015 budget process, refining
forecast and revenue recognition acceleration process, and goal setting for Q4
for G&A team.

•
Advice in vetting VP IR and VP FP&A candidates

•
Advice regarding IR related activities

•
Consultation regarding review of HR team and HR planning

•
Advice regarding IT with Cheetah and other ops improvement activities



Additional Conditions:
(1)The compensation shall be fifteen thousand dollars ($15,000.00) per month,
but in no event will the total compensation paid to Consultant for the Services
and any Deliverable Item(s) detailed in this Work Order exceed fifteen thousand
dollars ($15,000.00) per month, unless otherwise agreed to in writing by the
parties.


(2)Rocket Fuel shall pay Consultant the above-stated monthly compensation on the
first day of each month during the Term (that is, October 1, November 1 and
December 1, 2014) by check via overnight delivery to the following address:


Peter J. Bardwick
88 Red Hill Circle
Tiburon, CA 94920


(3)Rocket Fuel will reimburse Consultant for reasonable expenses incurred in
providing the Services. Reimbursement requires appropriate documentation
(receipts) for items above $25. In addition, all travel, and any expenses more
than $100, must be pre-approved by Rocket Fuel in writing (email is acceptable).


IN WITNESS WHEREOF, the parties have executed this Work Order as of the
Effective Date set forth on the Consulting Agreement.


ROCKET FUEL INC.                        CONSULTANT


Signature:     /s/ GEORGE JOHN            Signature:     /s/ J. PETER
BARDWICK        


Name:         George John                Name:         J. Peter
Bardwick            


Title:         Chief Executive Officer            Date:
______10/8/14______________________________________


Date: ______________10/10/14______________________________





Rocket Fuel Inc. Consulting Agreement        Page 7 of 7

